Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and under examination, of which claims 1, 7, and 13 are independent claims. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/29/2019 and 09/18/2020 comply with the provisions of 37 CFR 1.97. Accordingly, the Examiner is considering the references in the IDSs with a signed and initialed copy being attached hereto.

Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies.  The Examiner recommends the following changes:
Claim 2, line 6, insert “in response to a determination that the arrangement using the second level descriptions for the parts has not been determined,” before “determine, using the third level descriptions”.
Claim 14, line 3, insert “and” before “wherein the first level descriptors”.
Appropriate correction is respectfully requested.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Independent claim 1 recites, “... determine, using the first level descriptions, whether there is an arrangement of the parts that results in the parts jointly fitting within the build envelope while providing certain thermal decoupling spaces between the parts; and in response to a determination that the arrangement using the first level descriptions for the parts has not been determined, determine, using the second level descriptions, whether there is an arrangement of the parts that results in the parts jointly fitting within the build envelope while providing the certain thermal decoupling spaces between the parts.” 
Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed in the human mind, but for the recitation of generic electronic devices or generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Under their broadest reasonable interpretation, the determining limitations are mental processes that can be performed through observation, evaluation and judgement.  Paragraphs [0044]-[0047] of the Specification of the present application, as published, describe the processor determining the arrangement using the first and the second level descriptions.  Paragraph [0041] of the Specification describes the processor enabled to communicate with various input/output devices including a display.  Therefore, a person may determine, through observation, evaluation and judgement, the arrangement of the parts as claimed using the display that receives communications from the processor.

This judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements of, “generate, for each of a plurality of parts to be fabricated in a build envelope of a three-dimensional (3D) fabricating device, first level descriptions and second level descriptions for the parts, wherein the first level descriptions are less complex than the second level descriptions for the same parts”.  
The generating limitation is an insignificant extra-solution activities under MPEP 2106.05(g), without imposing a meaningful limit. The limitations amount to necessary data generation, that is, all uses of the recited judicial exception require such data generation. See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).
The additional features including “a processor” and “a memory”, as recited in the claim that are configured to carry out the additional and abstract idea limitations may be tools that are used to generate and determine as recited in claim 1, but recited so generically that they represent no more than mere instructions to apply the judicial exceptions on or using a generic electronic or computer component.  
In view of the foregoing, the additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
 Lutters, E., Ten Dam, D. and Faneker, T., 2012. 3D nesting of complex shapes. Procedia Cirp, 3, pp.26-31 (“Lutters”) [As presented in the IDS dated 09/18/2020] describes in the Abstract (“…an  algorithm  for  the  3D  nesting  of  complex  shaped  objects.  The  algorithm  starts  with  the  determination of the preferred orientation of a part, and uses a non-deterministic approach.. to do the actual nesting.”) Lutters also describes in Section 4.4, Page 28, first column, first paragraph (“…the process is to evaluate different part orientations.”)  Lutters describes in Section 5.2, Page 29, first column, “Implementation” (“…nesting of complex shapes in 3D bins for layered manufacturing…As a solution, a part can be approximated  with  primitive  bounding  volumes.  Figure  4  displays  a  part  that  is  approximated  with  a  sphere, AABB, oriented  bounding  box  (OBB),  k-dop  and  a  convex  hull.  The  tightness  and  complexity  of  the  fit  increases  from  left  to  right,  so  the  cost  of  overlap  calculations increases from left to right as well.”) Lutters further describes in Section 5.2, Page 30, first column “Export Nest to Machine” (“In this step, the obtained nest is prepared  for actual production.  The bounding volumes are exchanged with the real STLs, the bin is sliced and tool paths are created. Finally, the data is sent to the printing machine and the parts are manufactured.”) Thus, the approximation of the part as a sphere reads on “generate…first level descriptions” and the approximation of the part as [Axis Aligned Bounding Box] AABB reads on “generate … second level descriptions”.  The printing machine reads on “a three-dimensional (3D) fabricating device”. As shown in FIG. 4, the increase in complexity at 
Furthermore, US Patent Publication No. 2012/0154399 A1 to Munkberg et al. (“Munkberg”) describes in Paragraph [0035] that “a normal vector Bézier patch is derived from the parametric derivatives (FIG. 10, block 32), then its control points are projected on the unit sphere (FIG. 10, block 34) and their solid angle on the unit sphere is bounded in an OBB coordinate frame (FIG. 10, block 36), which gives a conservative bound of the normalized normal.” Paragraph [0028] that axes can be derived “for an oriented bounding box (OBB) from the control points of the base patch defined axes. This box encloses the base patch more tightly than an AABB. For each of the two subdivided patches in the same iteration both the base patch, the normal patch, and the displacement texture and lookup is refined. Referring to FIG. 8 which shows steps which are used to compute the bounds of the displaced surface indicated in block 12 in FIG. 7, the base patch is subdivided along one axis using Bézier subdivision. The base patch bounding, indicated in block 14, involves finding the OBB axes from control points and projecting all control points on these axes. Then the minimum and maximum along each axis is located to derive an OBB that contains all of the control points, and the convex hull property of Bézier patches means that the surface is contained in this OBB.”  The sphere or the AABB enclosing the base patch less tightly that the OBB reads on “the first level descriptions are less complex than the second level descriptions”.
In addition, J. T. Klosowski, M. Held, J. S. B. Mitchell, H. Sowizral and K. Zikan, "Efficient collision detection using bounding volume hierarchies of k-DOPs," in IEEE Transactions on Visualization and Computer Graphics, vol. 4, no. 1, pp. 21-36, Jan.-March 1998 (“Klosowski”) describes on Section 3.2, Page 24, second column “Bounding spheres are another 
The features of the “processor” and the “memory” do not amount to significantly more, as they do not add any inventive concept to the claim as they refer to generic computer components, which amount to mere instructions to implement the abstract idea on computer components.
In view of the foregoing, the claim is not patent eligible.
Regarding claims 2-4 and 6, these claims are also directed to further defining the abstract idea as recited in independent claim 1 by determining (claims 2, 3, and 6) and identifying (claim 4). 
In addition, claim 2 recites “generate, for each of the plurality of parts, third level descriptions for the parts, wherein the third level descriptions are more complex than the second level descriptions for the same parts” and claim 3 recites “generate, for each of the parts, fourth level descriptions for the parts, wherein the fourth level descriptions are more complex than the third level descriptions for the same parts”.  The practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  In this case, claims 2 and 3 do not recite additional limitations to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Claims 2 and 3 simply reciting 
In addition, regarding claims 4-6, claim 4 recites “output the identified arrangement”, claim 5 recites “instruct the 3D fabricating device to fabricate the parts according to the identified arrangement of the parts”, and claim 6 recites “implement an optimization operation with variously positioned and oriented versions of the parts using the first level descriptions, the second level descriptions, the third level descriptions, or the fourth level descriptions”.  The practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  In this case, claims 4-6 do not recite additional limitations to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Claims 4-6 simply reciting outputting, instructing, and implementing are insignificant extra-solution activities to the judicial exception and do not amount to significantly more.  Therefore, the claims are not patent eligible.    
The functions of independent claim 7 are implemented by similar functions as those of the apparatus of claim 1 with substantially the same limitations.  Therefore, the rejection applied to claim 1 above also applies to claim 7. Independent claim 7 is not deemed patent eligible.
Regarding claims 8-12, these claims are also directed to further defining the abstract idea as recited in independent claim 7 by determining (claims 8, 9, 10, 11, and 12), identifying and determining (claim 11), and determining (claim 12). 
In addition, claim 8 recites “generating, for each of the parts, third level descriptions for the parts, wherein each of the third level descriptions is a description of a smoothed version of a computer aided design of a respective part”, claim 9 recites “generating, for each of the parts, fourth level descriptions for the parts, wherein each of the fourth level descriptions is a description of an original computer aided design of a respective part”, claim 11 recites “removing the identified part from being included in the concurrent fitting of the parts in the build envelope to reduce a number of parts to be fabricated in the build envelope”, and claim 12 recites “implementing an optimization operation with variously positioned and oriented versions of the parts to determine the arrangements of the parts using the first level descriptions, the second level descriptions, the third level descriptions, or the fourth level descriptions”.  The practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  In this case, claims 8, 9, 11, and 12 do not recite additional limitations to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Claims 8, 9, 11, and 12 simply reciting generating, removing, and implementing are insignificant extra-solution activities to the judicial exception and do not amount to significantly more.  Therefore, the claims are not patent eligible.  
The functions of independent claim 13 are implemented by similar functions as those of the apparatus of claim 1 with substantially the same limitations.  Therefore, the rejection applied to claim 1 above also applies to claim 13. Independent claim 13 is not deemed patent eligible.
Regarding claim 14, this claim recites, “the plurality of descriptions includes first level descriptors, second level descriptors, third level descriptors, and fourth level descriptors, wherein the first level descriptors are cuboid bounding boxes of respective parts, the second level descriptors are ellipsoid convex hulls of respective parts, the third level descriptors are smoothed versions of computer aided designs of respective parts, and the fourth level descriptors are computer aided designs of respective parts.”  This claim simply adds more detail to or is cumulative to the abstract idea of independent claim 13. Therefore, the claim is not patent eligible.  
Regarding claim 15, this claim recites “implement, using a respective set of the descriptors, an optimization operation with variously positioned and oriented versions of the parts to determine whether there is an arrangement of the parts that results in the parts fitting jointly within the build volume while providing the certain thermal decoupling spaces between the parts”.  The practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  In this case, claim 15 does not recite additional limitations to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Claim 15 simply reciting the implementing is an insignificant extra-solution activity to the judicial exception and does not amount to significantly more.  Therefore, the claim is not patent eligible.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 7, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lutters, E., Ten Dam, D. and Faneker, T., 2012. 3D nesting of complex shapes. Procedia Cirp, 3, pp.26-31. (“Lutters”) [submitted in an IDS dated 09/18/2020] in view of Hummeler et al. (US Patent Publication No. 2018/0099454 A1) (“Hummeler”).
Regarding independent claim 1, Lutters teaches:
An apparatus comprising: Lutters: Section 5.2, Page 30, first column, “Export Nest to Machine” (“…the printing machine…”)
…
generate, for each of a plurality of parts to be fabricated in a build envelope of a three-dimensional (3D) fabricating device, first level descriptions and second level descriptions for the parts, wherein the first level descriptions are less complex than the second level descriptions for the same parts; Lutters: Abstract (“…an  algorithm  for  the  3D  nesting  of  complex  shaped  objects.  The  algorithm  starts  with  the  determination of the preferred orientation of a part, and uses a non-deterministic approach.. to do the actual nesting.”) Lutters: Section 4.4, Page 28, first column, first paragraph (“…the process is to evaluate different part orientations.”)  Lutters: Section 5.2, Page 29, first column, “Implementation” (“…nesting of complex shapes in 3D bins for layered manufacturing…As a solution, a part can be approximated  with  primitive  bounding  volumes.  Figure  4  displays  a  part  that  is  Lutters: Section 5.2, Page 30, first column “Export Nest to Machine” (“In this step, the obtained nest is prepared  for actual production.  The bounding volumes are exchanged with the real STLs, the bin is sliced and tool paths are created. Finally, the data is sent to the printing machine and the parts are manufactured.”) [The approximation of the part as a sphere reads on “generate…first level descriptions” and the approximation of the part as [Axis Aligned Bounding Box] AABB reads on “generate … second level descriptions”.  The printing machine reads on “a three-dimensional (3D) fabricating device”. As shown in FIG. 4, the increase in complexity at the right, the AABB, from left, the sphere, reads on “the first level descriptions are less complex than the second level descriptions for the same parts”.] 
determine, using the first level descriptions, whether there is an arrangement of the parts that results in the parts jointly fitting within the build envelope …; and Lutters: Section 5.2, Page 29, first column, “Implementation” and FIGS. 6-7 (“The algorithm starts by approximating the  parts  with  bounding  spheres  but  gradually  switches  to more tightly fitting bounding volumes.”) Lutters: Section 5.2, Page 30, first column, “Determine Available Nesting Time/Level” (“The next step is to determine if  …  the desired nesting level has been obtained. If this is the case,  the  obtained  nest  is  sent  to  the  'Export  Nest  to  Machine'   procedure   where   it   is   prepared   for   actual   production. Otherwise the nest is sent to the 'Next Level Bounding Volume' procedure.”) Lutters: Section 6, Page 30, second column, “Generate Initial Nest” (“The bounding spheres are added to the bin. The results are shown in Figure 6.”) [Determining whether the desired nesting level has been obtained based on the approximating the parts with bounding spheres reads on “determine, using the first level descriptions, whether there is an arrangement of the parts that results in the parts jointly fitting”.]
in response to a determination that the arrangement using the first level descriptions for the parts has not been determined, Lutters: Section 5.2, Page 29, second column, “Alternative Nesting Procedure” (“The  use  of  bounding  spheres  may  result  in  problems;  when  large  parts  are  approximated  with  a  bounding  sphere  it  can  result  in  a  sphere  that  no  longer  fits  into  the  bin.  These  parts  must  be nested with help of an alternative nesting routine. The parts   are   approximated   with   an   OBB   instead   of   a   bounding sphere.”) [The bounding spheres for the parts that do not fit into the bin reads on “in response to a determination that the arrangement using the first level descriptions for the parts has not been determined”.]
determine, using the second level descriptions, whether there is an arrangement of the parts that results in the parts jointly fitting within the build envelope ...  Lutters: Section 5.2, Page 29, first column, “Implementation” [As described above.] Lutters: Section 5.2, Page 30, first column “Determine Nesting Time/Level and FIG. 4 (“The  next  step  is  to  determine  if  … the desired nesting level has been obtained. If this is the case,  the  obtained  nest  is  sent  to  the  'Export  Nest  to  Machine'   procedure   where   it   is   prepared   for   actual   production. Otherwise the nest is sent to the 'Next Level Bounding Volume' procedure.”) Lutters: Section 5.2, Page 30, first column “Next Level Bounding Volume” (“Bounding volume refinement can continue until the  bounding  volume  is  approximately  equal  to  the  actual volume of the part.”) [Determining whether the desired nesting level has been obtained based on the approximating the parts with AABB, which is the next level bounding volume from the sphere, reads on “determine, using the second level descriptions, whether there is an arrangement of the parts that results in the parts jointly fitting”.]
Lutters does not expressly teach “a processor; and a memory on which is stored instructions”.  Although Lutters refers to k-dop, which is a bounding volume for a set of objects is a closed volume that completely contains the union of the objects in the set, Lutters does not expressly teach that such k-dop provides “certain thermal decoupling spaces between the parts”.  However, Hummeler describes producing a number of three-dimensional objects by an additive layer-wise building device. Hummeler teaches:
a processor; and Hummeler: Paragraph [0061] (“The control unit can comprise a CPU, the operation of which is controlled by a computer program (software).”)
a memory on which is stored instructions that are to cause the processor to: Hummeler: Paragraph [0071] (“The model data access unit is, for example, a software or hardware interface by means of which access to the model data stored in the memory…”)
…
determine, using the first level descriptions, whether there is an arrangement of the parts that results in the parts jointly fitting within the build envelope while providing certain thermal decoupling spaces between the parts; and… Hummeler: Paragraph [0022] (“In a modification of the method according to the invention it is additionally checked whether there are overlaps of objects or overlaps of their bounding volumes in the modified computer-based model. If this is the case, the respective objects are relocated in the model until there is no longer an overlap. Even when implementing a scaling with a common transformation reference point for the number of objects dimensional changes of the objects can cause the objects to collide (overlap) in the modified computer-based model.”) Hummeler: Paragraph [0085] and FIG. 2 (“The choice depends on the geometry (in particular the symmetry) of the objects or on their arrangement. In the example of FIG. 2, the grid point 115 on which the central object 3 is placed would be a suitable transformation reference point for scaling. On the one hand, the distances of the objects 301, 302, 303 and 304 to the central object 3 change in the same way. If, however, an overlap is to be avoided right at the position where the objects 3 and 301 interleave, the point 320 could also be selected as the transformation reference point.”) [As shown in FIG. 2, the bounding volume of the object or the space defined at point 320 to avoid an overlap reads on “while providing certain thermal decoupling spaces between the parts”.]
…
determine, using the second level descriptions, whether there is an arrangement of the parts that results in the parts jointly fitting within the build envelope while providing the certain thermal decoupling spaces between the parts.  Hummeler: Paragraph [0022] and Paragraph [0085] and FIG. 2 [As described above.] [As shown in FIG. 2, the bounding volume of the object or the space defined at point 320 to avoid an overlap reads on “while providing certain thermal decoupling spaces between the parts”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Lutters and Hummeler before them, to include in the printing machine of Lutters a processor and a memory, that the determination, using the first level descriptions, as taught in Lutters is “while providing certain thermal decoupling spaces between the parts” as shown in Hummeler, and that the determination, using the second level descriptions, as taught in Lutters is “while providing certain thermal decoupling spaces between the parts” as taught in Hummeler because the 
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve dimensional changes of objects resulting from the building process to be taken into account without strongly impairing the building process or the relative position of the objects with respect to each other. Hummeler Paragraph [0005]  The inclusion of the teachings of Hummeler to the configuration of Lutters allows geometric data of objects to be sintered to be precisely positioned at defined locations and a relative position of the geometric data with respect to the zero point in the CAD system. Hummeler Paragraph [0011]
Regarding dependent claim 2, this claim incorporates the rejection of claim 1. Lutters further teaches:
The apparatus according to claim 1, wherein the instructions are further to cause the processor to: 
generate, for each of the plurality of parts, third level descriptions for the parts, wherein the third level descriptions are more complex than the second level descriptions for the same parts; and Lutters: Abstract; Section 4.4, Page 28, first column, first paragraph; and Section 5.2, Page 29, first column, “Implementation” [As described in claim 1.] [The approximation of the part as a OBB reads on “generate…third level descriptions”.  As shown in FIG. 4, the increase in complexity from left, the AABB, to the right, the OBB reads on “the third level descriptions are more complex than the second level descriptions for the same parts”.] 
determine, using the third level descriptions, whether there is an arrangement of the parts that results in the parts jointly fitting within the build envelope ...  Lutters: Section 5.2, Page 29, first column “Determine Nesting Time/Level and FIGS. 8-9 (“The  next  step  is  to  Lutters: Section 5.2, Page 30, first column “Next Level Bounding Volume” (“Bounding volume refinement can continue until the  bounding  volume  is  approximately  equal  to  the  actual volume of the part.”) Lutters: Section 6, Page 29, second column, “Alternative Nesting Procedure” (“The parts   are   approximated   with   an   OBB   instead   of   a   bounding sphere.”) [Determining whether the desired nesting level has been obtained based on the approximating the parts with the OBB, which is the next level bounding volume from the AABB, reads on “determine, using the third level descriptions, whether there is an arrangement of the parts that results in the parts jointly fitting”.]
Lutters does not expressly teach “while providing the certain thermal decoupling spaces between the parts”.  However, Hummeler teaches:
determine, using the third level descriptions, whether there is an arrangement of the parts that results in the parts jointly fitting within the build envelope while providing the certain thermal decoupling spaces between the parts.  Hummeler: Paragraph [0022] and Paragraph [0085] and FIG. 2 [As described in claim 1.] [As shown in FIG. 2, the bounding volume of the object or the space defined at point 320 to avoid an overlap reads on “while providing certain thermal decoupling spaces between the parts”.]
The motivation to combine Lutters and Hummeler, which teach the features of the present claim, as submitted in independent claim 1, is incorporated herein.
Regarding dependent claim 3, this claim incorporates the rejection of claim 2. Lutters further teaches:
The apparatus according to claim 2, wherein the instructions are further to cause the processor to: 
generate, for each of the parts, fourth level descriptions for the parts, wherein the fourth level descriptions are more complex than the third level descriptions for the same parts; and Lutters: Abstract; Section 4.4, Page 28, first column, first paragraph; and Section 5.2, Page 29, first column, “Implementation” [As described in claim 1.] [The approximation of the part as a k-dop or a convex hull reads on “generate…fourth level descriptions”.  As shown in FIG. 4, the increase in complexity from left, the OBB, to the right, the k-dop or convex hull reads on “the fourth level descriptions are more complex than the second level descriptions for the same parts”.] 
in response to a determination that the arrangement using the third level descriptions has not been determined, Lutters: Section 5.2, Page 29, first column, “Implementation” (“In  order  to  adequately  implement  the  ‘Brazil  Nut  Effect’ for the nesting of complex shapes in 3D bins for layered manufacturing, the parts to be nested are required to   show   some   ‘dynamic   behaviour’…The  nesting  algorithm  is  based  on  the  notion  that  nesting  speed can be  increased at the cost of bounding volume accuracy. The algorithm starts by approximating the  parts  with  bounding  spheres  but  gradually  switches  to more tightly fitting bounding volumes. This approach results in fast, yet low quality, nests. The quality of this nest will increase as time progresses.”) Lutters: Section 5.2, Page 29, second column, “Alternative Nesting Procedure” [As described in claim 1.] [The need to increase the quality of the nest to show more dynamic behaviour by switching to a more tightly fitting boundary volume reads on “in response to a determination that the arrangement using the third level descriptions for the parts has not been determined”.] determine, using the fourth level descriptions, whether there is an arrangement of the parts that results in the parts jointly fitting within the build envelope …  Lutters: Section 5.2, Page 29, first column “Determine Nesting Time/Level” (“The  next  step  is  to  determine  if  … the desired nesting level has been obtained. If this is the case,  the  obtained  nest  is  sent  to  the  'Export  Nest  to  Machine'   procedure   where   it   is   prepared   for   actual   production. Otherwise the nest is sent to the 'Next Level Bounding Volume' procedure.”) Lutters: Section 5.2, Page 30, first column “Next Level Bounding Volume” (“Bounding volume refinement can continue until the  bounding  volume  is  approximately  equal  to  the  actual volume of the part.”) [Determining whether the desired nesting level has been obtained based on the approximating the parts with the k-dop or the convex hull, which is the next level bounding volume from the OBB, reads on “determine, using the fourth level descriptions, whether there is an arrangement of the parts that results in the parts jointly fitting”.]
Lutters does not expressly teach “while providing the certain thermal decoupling spaces between the parts”.  However, Hummeler teaches:
determine, using the fourth level descriptions, whether there is an arrangement of the parts that results in the parts jointly fitting within the build envelope while providing the certain thermal decoupling spaces between the parts.  Hummeler: Paragraph [0022] and Paragraph [0085] and FIG. 2 [As described in claim 1.] [As shown in FIG. 2, the bounding volume of the object or the space defined at point 320 to avoid an overlap reads on “while providing certain thermal decoupling spaces between the parts”.]
The motivation to combine Lutters and Hummeler
Regarding dependent claim 4, this claim incorporates the rejection of claim 3. Lutters further teaches:
The apparatus according to claim 3, wherein the instructions are further to cause the processor to: 
identify the arrangement of the parts that results in the parts jointly fitting within the build envelope while providing the certain thermal decoupling spaces between the parts using the first level descriptions, the second level descriptions, the third level descriptions, or the fourth level descriptions; and Lutters: Section 5.2, Page 29, first column “Implementation” (“Figure 4 displays a part that is approximated with a sphere, AABB, oriented  bounding box (OBB), k-dop and a convex hull.  The tightness and complexity of the fit increases from left to right, so  the cost of overlap calculations increases from left to right as well.”) Lutters: Section 5.2, Page 29, second column “Determine Maximum Nesting Level/Time” (“The first step in this process is to define the available time for nesting. If more time is available it will lead to a higher quality, this although the nesting process can be stopped at  any time and a valid nest is obtained.  It is also possible to specify the maximum nesting level.”) [The determination of the maximum nesting level to lead to a higher quality to increase the tightness of the fit from one of the sphere, the AABB, the OBB, the k-dop, or the convex hull reads on “identify the arrangement of the parts jointly fitting within the build envelope … using the first level descriptions, the second level descriptions, the third level descriptions, or the fourth level descriptions”.]
output the identified arrangement. Lutters: Section 5.2, Page 30, first column (“Export Nest to Machine:  In  this  step,  the  obtained  nest  is  prepared  for  actual  production.”)
Lutters does not expressly teach “while providing the certain thermal decoupling spaces between the parts”.  However, Hummeler teaches:
identify the arrangement of the parts that results in the parts jointly fitting within the build envelope while providing the certain thermal decoupling spaces between the parts using the first level descriptions, the second level descriptions, the third level descriptions, or the fourth level descriptions; Hummeler: Paragraph [0022] and Paragraph [0085] and FIG. 2 [As described in claim 1.] [As shown in FIG. 2, the bounding volume of the object or the space defined at point 320 to avoid an overlap reads on “while providing certain thermal decoupling spaces between the parts”.]
The motivation to combine Lutters and Hummeler, which teach the features of the present claim, as submitted in independent claim 1, is incorporated herein.
Regarding dependent claim 5, this claim incorporates the rejection of claim 4. Lutters further teaches:
The method according to claim 4, wherein the instructions are further to cause the processor to: 
instruct the 3D fabricating device to fabricate the parts according to the identified arrangement of the parts. Lutters: Section 5.2, Page 29, first column “Implementation” [As described in claim 4.] Lutters: Section 5.2, Page 30, first column “Export Nest to Machine” (“In this step, the obtained nest is prepared  for actual production.  The bounding volumes are exchanged with the real STLs, the bin is sliced and tool paths are created. Finally, the data is sent to the printing machine and the parts are manufactured.”) [The printing machine reads on “the 3D fabricating device”.]
Regarding dependent claim 6, this claim incorporates the rejection of claim 3. Lutters further teaches:
The apparatus according to claim 3, 
wherein to determine whether there is an arrangement of the parts that results in the parts jointly fitting within the build envelope while providing certain thermal decoupling spaces between the parts using the first level descriptions, the second level descriptions, the third level descriptions, or the fourth level descriptions, Lutters: Section 5.2, Page 29, first column, “Implementation”; Section 5.2, Page 29, second column, “Alternative Nesting Procedure”; Section 5.2, Page 29, first column “Determine Nesting Time/Level”; and Section 5.2, Page 30, first column “Next Level Bounding Volume” [As described and explained in claim 3.] the instructions are further to cause the processor to implement an optimization operation with variously positioned and oriented versions of the parts using the first level descriptions, the second level descriptions, the third level descriptions, or the fourth level descriptions. Lutters: Abstract (“…optimize  the  filling  degree  of  the  production batches.  This  publication  proposes  an  algorithm  for  the  3D  nesting  of  complex  shaped  objects.  The  algorithm  starts  with  the  determination of the preferred orientation of a part…”)  Lutters: Section 5.2, Page 29, first column, “Implementation” (“In  order  to  adequately  implement  the  ‘Brazil  Nut  Effect’ for the nesting of complex shapes in 3D bins for layered manufacturing, the parts to be nested are required to   show   some   ‘dynamic   behaviour’…The  nesting  algorithm  is  based  on  the  notion  that  nesting  speed can be  increased at the cost of bounding volume accuracy. The algorithm starts by approximating the  parts  with  bounding  spheres  but  gradually  switches  to more tightly fitting bounding volumes. This approach results in fast, yet low quality, nests. The quality of this nest will increase as time progresses.”) Lutters: Section Lutters: Section 5.2, Page 30, first column “Export Nest to Machine” (“In this step, the obtained nest is prepared  for actual production.  The bounding volumes are exchanged with the real STLs, the bin is sliced and tool paths are created. Finally, the data is sent to the printing machine and the parts are manufactured.”) Lutters: Section 6.1, Page 30, “Orientation” (“Because  of  the  fact  that  the  orientation  algorithm  uses    a    multi-criteria    hybrid    approach,    different    compromises  between  the  preferred  nesting  orientation  (w1)  and  surface  quality  (w2,  or  1  -  w1)  will  lead  to  different orientations.”) [The nesting performed in FIG. 5 to optimize of the nesting of the parts (which reads on “variously positioned”) by considering the different bounding volumes of FIG. 4 and different orientations of the objects (which reads on “oriented versions of the parts”) reads on “implement an optimization operation with variously positioned and oriented versions of the parts using the first level descriptions, the second level descriptions, the third level descriptions, or the fourth level descriptions”.]
Regarding independent claim 7, Lutters teaches:
A method comprising: Lutters: Section 1, Page 26, second column (“This publication presents a novel method fill or 'nest' complex  shaped  parts  into  the  available  build  volume.”)
generating first level descriptions and second level descriptions for each of a plurality of parts to be fabricated together in a build envelope of a three-dimensional (3D) fabricating device, wherein each of the first level descriptions is a description of a cuboid bounding box of a respective part and each of the second level descriptions is a description of an ellipsoid convex hull of a respective part; Lutters: Abstract (“…an  algorithm  for  the  3D  nesting  of  complex  shaped  objects.  The  algorithm  starts  with  the  determination of the preferred orientation of a part, and uses a non-deterministic approach.. to do the actual nesting.”) Lutters: Section 4.4, Page 28, first column, first paragraph (“…the process is to evaluate different part orientations.”)  Lutters: Section 5.2, Page 29, first column, “Implementation” (“…nesting of complex shapes in 3D bins for layered manufacturing…As a solution, a part can be approximated  with  primitive  bounding  volumes.  Figure  4  displays  a  part  that  is  approximated  with  a  sphere, AABB, oriented  bounding  box  (OBB),  k-dop  and  a  convex  hull.  The  tightness  and  complexity  of  the  fit  increases  from  left  to  right,  so  the  cost  of  overlap  calculations increases from left to right as well.”) Lutters: Section 5.2, Page 30, first column “Export Nest to Machine” (“In this step, the obtained nest is prepared  for actual production.  The bounding volumes are exchanged with the real STLs, the bin is sliced and tool paths are created. Finally, the data is sent to the printing machine and the parts are manufactured.”) [The approximation of the part as an AABB or OBB reads on “generating first level descriptions…wherein each of the first level descriptions is a description of a cuboid bounding box of a respective part” and the approximation of the part as a convex hull reads on “generating… second level descriptions … each of the second level descriptions is a description of an ellipsoid convex hull of a respective part”.  The printing machine reads on “a three-dimensional (3D) fabricating device”.] 
determining, using the first level descriptions, whether there is an arrangement of the parts that results in the parts fitting concurrently within the build envelope while providing certain thermal decoupling spaces between the parts; and Lutters: Section 5.2, Lutters: Section 5.2, Page 30, first column, “Determine Available Nesting Time/Level” (“The next step is to determine if  …  the desired nesting level has been obtained. If this is the case,  the  obtained  nest  is  sent  to  the  'Export  Nest  to  Machine'   procedure   where   it   is   prepared   for   actual   production. Otherwise the nest is sent to the 'Next Level Bounding Volume' procedure.”) Lutters: Section 6, Page 30, second column, “Generate Initial Nest” (“The bounding spheres are added to the bin. The results are shown in Figure 6.”) [Determining whether the desired nesting level has been obtained based on the approximating the parts with bounding spheres reads on “determining, using the first level descriptions, whether there is an arrangement of the parts that results in the parts fitting concurrently within the build envelope”.]
in response to a determination that the arrangements using the first level descriptions for the parts has not been determined, Lutters: Section 5.2, Page 29, first column, “Implementation” (“In  order  to  adequately  implement  the  ‘Brazil  Nut  Effect’ for the nesting of complex shapes in 3D bins for layered manufacturing, the parts to be nested are required to show some ‘dynamic behaviour’…The  nesting  algorithm  is  based  on  the  notion  that  nesting  speed can be  increased at the cost of bounding volume accuracy. The algorithm starts by approximating the  parts  with  bounding  spheres  but  gradually  switches  to more tightly fitting bounding volumes. This approach results in fast, yet low quality, nests. The quality of this nest will increase as time progresses.”) Lutters: Section 5.2, Page 29, second column, “Alternative Nesting Procedure” (“The use of bounding  spheres  may  result in  problems;  when  large  parts  are  approximated with a bounding sphere it  can result in a  sphere  that  no  longer  [The need to increase the quality of the nest to show more dynamic behaviour by switching to a more tightly fitting boundary volume reads on “in response to a determination that the arrangement using the first level descriptions for the parts has not been determined”.]
determining, using the second level descriptions, whether there is an arrangement of the parts that results in the parts fitting concurrently within the build envelope while providing the certain thermal decoupling spaces between the parts. Lutters: Section 5.2, Page 29, first column, “Implementation” [As described above.] Lutters: Section 5.2, Page 30, first column “Determine Nesting Time/Level and FIG. 4 (“The  next  step  is  to  determine  if  … the desired nesting level has been obtained. If this is the case,  the  obtained  nest  is  sent  to  the  'Export  Nest  to  Machine' procedure   where   it   is   prepared   for   actual   production. Otherwise the nest is sent to the 'Next Level Bounding Volume' procedure.”) Lutters: Section 5.2, Page 30, first column “Next Level Bounding Volume” (“Bounding volume refinement can continue until the  bounding  volume  is  approximately  equal  to  the  actual volume of the part.”) [Determining whether the desired nesting level has been obtained based on the approximating the parts with the convex hull, which is the next level bounding volume from the AABB or the OBB, reads on “determining, using the second level descriptions, whether there is an arrangement of the parts that results in the parts jointly fitting”.]
 Although Lutters refers to k-dop, which is a bounding volume for a set of objects is a closed volume that completely contains the union of the objects in the set, Lutters does not expressly teach that such k-dop provides “certain thermal decoupling spaces between the parts”.  Hummeler describes producing a number of three-dimensional objects by an additive layer-wise building device. Hummeler teaches:
determining, using the first level descriptions, whether there is an arrangement of the parts that results in the parts fitting concurrently within the build envelope while providing certain thermal decoupling spaces between the parts; and … Hummeler: Paragraph [0022] (“In a modification of the method according to the invention it is additionally checked whether there are overlaps of objects or overlaps of their bounding volumes in the modified computer-based model. If this is the case, the respective objects are relocated in the model until there is no longer an overlap. Even when implementing a scaling with a common transformation reference point for the number of objects dimensional changes of the objects can cause the objects to collide (overlap) in the modified computer-based model.”) Hummeler: Paragraph [0085] and FIG. 2 (“The choice of a suitable common transformation reference point generally depends on the geometry (in particular the symmetry) of the objects or on their arrangement. In the example of FIG. 2, the grid point 115 on which the central object 3 is placed would be a suitable transformation reference point for scaling. On the one hand, the distances of the objects 301, 302, 303 and 304 to the central object 3 change in the same way. If, however, an overlap is to be avoided right at the position where the objects 3 and 301 interleave, the point 320 could also be selected as the transformation reference point.”) [As shown in FIG. 2, the bounding volume of the object or the space defined at point 320 to avoid an overlap reads on “while providing certain thermal decoupling spaces between the parts”.]
…
determining, using the second level descriptions, whether there is an arrangement of the parts that results in the parts fitting concurrently within the build envelope while providing the certain thermal decoupling spaces between the parts.  Hummeler: Paragraph [0022] and Paragraph [0085] and FIG. 2 [As described above.] [As shown in FIG. 2, the bounding volume of the object or the space defined at point 320 to avoid an overlap reads on “while providing certain thermal decoupling spaces between the parts”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Lutters and Hummeler before them, to include in the method of Lutters that the determination, using the first level descriptions, as taught in Lutters is “while providing certain thermal decoupling spaces between the parts” as shown in Hummeler, and that the determination, using the second level descriptions, as taught in Lutters is “while providing certain thermal decoupling spaces between the parts” as taught in Hummeler because the references are in the same field of endeavor as the claimed invention and they are focused on producing three-dimensional objects.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve dimensional changes of objects resulting from the building process to be taken into account without strongly impairing the building process or the relative position of the objects with respect to each other. Hummeler Paragraph [0005]  The inclusion of the teachings of Hummeler to the configuration of Lutters allows geometric data of objects to be sintered to be precisely positioned at defined locations and a relative position of the geometric data with respect to the zero point in the CAD system. Hummeler Paragraph [0011]
Regarding independent claim 13, Lutters teaches: 
…
generate, for each of a plurality of parts to be fabricated jointly in a build volume of a three-dimensional (3D) fabricating device, a plurality of descriptors having different levels of complexity with respect to each other; Lutters: Abstract (“…an  algorithm  for  the  3D  nesting  of  complex  shaped  objects.  The  algorithm  starts  with  the  determination of the preferred orientation of a part, and uses a non-deterministic approach.. to do the actual nesting.”) Lutters: Section 4.4, Page 28, first column, first paragraph (“…the process is to evaluate different part orientations.”)  Lutters: Section 5.2, Page 29, first column, “Implementation” (“…nesting of complex shapes in 3D bins for layered manufacturing…As a solution, a part can be approximated  with  primitive  bounding  volumes.  Figure  4  displays  a  part  that  is  approximated  with  a  sphere, AABB, oriented  bounding  box  (OBB),  k-dop  and  a  convex  hull.  The  tightness  and  complexity  of  the  fit  increases  from  left  to  right,  so  the  cost  of  overlap  calculations increases from left to right as well.”) Lutters: Section 5.2, Page 30, first column “Export Nest to Machine” (“In this step, the obtained nest is prepared  for actual production.  The bounding volumes are exchanged with the real STLs, the bin is sliced and tool paths are created. Finally, the data is sent to the printing machine and the parts are manufactured.”) [The approximation of the part as a sphere, [Axis Aligned Bounding Box] AABB, OBB, k-dop, and a convex hull read on “generate…a plurality of descriptors”.  The printing machine reads on “a three-dimensional (3D) fabricating device”. As shown in FIG. 4, the increase in complexity from left to right (sphere, AABB, OBB, k-dop, to convex hull) reads on “a plurality of descriptors having different levels of complexity with respect to each other”.] 
determine, using a first set of the plurality of descriptors having a lower level of complexity, whether there is an arrangement of the parts that results in the parts fitting jointly within the build volume …; and Lutters: Section 5.2, Page 29, first column, “Implementation” and FIGS. 6-7 (“The algorithm starts by approximating the  parts  with  bounding  spheres  but  gradually  switches  to more tightly fitting bounding volumes.”) Lutters: Lutters: Section 6, Page 30, second column, “Generate Initial Nest” (“The bounding spheres are added to the bin. The results are shown in Figure 6.”) [Determining whether the desired nesting level has been obtained based on the approximating the parts as AABB or OBB (which read on “a first set of the plurality of descriptors”) reads on “determine, using a first set of the plurality of descriptors having a lower level of complexity, whether there is an arrangement of the parts that results in the parts fitting jointly”.]
in response to a determination that the arrangement using the first set of the plurality of descriptors has not been determined, Lutters: Section 5.2, Page 29, second column, “Alternative Nesting Procedure” (“The  use  of  bounding  spheres  may  result  in  problems;  when  large  parts  are  approximated  with  a  bounding  sphere  it  can  result  in  a  sphere  that  no  longer  fits  into  the  bin.  These  parts  must  be nested with help of an alternative nesting routine. The parts   are   approximated   with   an   OBB   instead   of   a   bounding sphere.”) [The AABB or OBB for the parts that do not fit into the bin reads on “in response to a determination that the arrangement using the first set of the plurality of descriptors has not been determined”.]
determine, using a second set of the plurality of descriptors having a higher level of complexity, whether there is an arrangement of the parts that results in the parts fitting jointly within the build volume ...  Lutters: Section 5.2, Page 29, first column, “Implementation” [As described above.] Lutters: Section 5.2, Page 30, first column “Determine Lutters: Section 5.2, Page 30, first column “Next Level Bounding Volume” (“Bounding volume refinement can continue until the  bounding  volume  is  approximately  equal  to  the  actual volume of the part.”) [Determining whether the desired nesting level has been obtained based on the approximating the parts with convex hull (which read on “a second set of the plurality of descriptors”), which is the higher level of bounding volume from the AABB or OBB, reads on “determine, using a second set of the plurality of descriptors having a higher level of complexity, whether there is an arrangement of the parts that results in the parts fitting jointly”.]
Lutters does not expressly teach a “non-transitory computer readable storage medium on which is stored machine readable instructions that when executed by a processor”.  Also, although Lutters refers to k-dop, which is a bounding volume for a set of objects is a closed volume that completely contains the union of the objects in the set, Lutters does not expressly teach that such k-dop provides “certain thermal decoupling spaces between the parts”.  However, Hummeler describes producing a number of three-dimensional objects by an additive layer-wise building device. Hummeler teaches:
A non-transitory computer readable storage medium on which is stored machine readable instructions that when executed by a processor, cause the processor to: Hummeler: Paragraph [0061] (“The control unit can comprise a CPU, the operation of which is controlled by a computer program (software). The computer program can be stored separately from the device on a storage medium from which it can be loaded into the device, in particular into the control Hummeler: Paragraph [0023] (“Preferably, the invention can be used in connection with additive layer-wise building devices in which a building base is used which is suitable for being removed together with the produced number of objects from the layer-wise building device after completion of the production process and for being introduced into a further processing device for further processing of at least one, preferably all, of the produced number of objects.”)
...
determine, using a first set of the plurality of descriptors having a lower level of complexity, whether there is an arrangement of the parts that results in the parts fitting jointly within the build volume while providing certain thermal decoupling spaces between the parts; and… Hummeler: Paragraph [0022] (“In a modification of the method according to the invention it is additionally checked whether there are overlaps of objects or overlaps of their bounding volumes in the modified computer-based model. If this is the case, the respective objects are relocated in the model until there is no longer an overlap. Even when implementing a scaling with a common transformation reference point for the number of objects dimensional changes of the objects can cause the objects to collide (overlap) in the modified computer-based model.”) Hummeler: Paragraph [0085] and FIG. 2 (“The choice of a suitable common transformation reference point generally depends on the geometry (in particular the symmetry) of the objects or on their arrangement. In the example of FIG. 2, the grid point 115 on which the central object 3 is placed would be a suitable transformation reference point for scaling. On the one hand, the distances of the objects 301, 302, 303 and 304 to the central object 3 change in the same way. If, however, an overlap is to be avoided right at the position where the objects 3 and 301 interleave, the point 320 could also be selected as the transformation reference point.”) [As shown in FIG. 2, the bounding volume of the object or the space defined at point 320 to avoid an overlap reads on “while providing certain thermal decoupling spaces between the parts”.]
…
determine, using a second set of the plurality of descriptors having a higher level of complexity, whether there is an arrangement of the parts that results in the parts fitting jointly within the build volume while providing the certain thermal decoupling spaces between the parts.  Hummeler: Paragraph [0022] and Paragraph [0085] and FIG. 2 [As described above.] [As shown in FIG. 2, the bounding volume of the object or the space defined at point 320 to avoid an overlap reads on “while providing certain thermal decoupling spaces between the parts”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Lutters and Hummeler before them, to include in the printing machine of Lutters the non-transitory computer readable storage medium, that the determination, using the first set of the plurality of descriptors, as taught in Lutters is “while providing certain thermal decoupling spaces between the parts” as shown in Hummeler, and that the determination, using the second set of the plurality of descriptors, as taught in Lutters is “while providing certain thermal decoupling spaces between the parts” as taught in Hummeler because the references are in the same field of endeavor as the claimed invention and they are focused on producing three-dimensional objects.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve dimensional changes of objects resulting from the building process to be taken into account without strongly impairing the building process or the relative position of the objects with respect to each other. Hummeler Paragraph [0005]  The inclusion of the teachings of Hummeler to the configuration of Lutters allows geometric data of Hummeler Paragraph [0011]
Regarding dependent claim 15, this claim incorporates the rejection of claim 13. Lutters further teaches:
The non-transitory computer readable storage medium according to claim 13, 
wherein the instructions are further to cause the processor to: 
implement, using a respective set of the descriptors, an optimization operation with variously positioned and oriented versions of the parts to determine whether there is an arrangement of the parts that results in the parts fitting jointly within the build volume ...  Lutters: Abstract (“…optimize  the  filling  degree  of  the  production batches.  This  publication  proposes  an  algorithm  for  the  3D  nesting  of  complex  shaped  objects.  The  algorithm  starts  with  the  determination of the preferred orientation of a part…”)  Lutters: Section 5.2, Page 29, first column, “Implementation” (“In  order  to  adequately  implement  the  ‘Brazil  Nut  Effect’ for the nesting of complex shapes in 3D bins for layered manufacturing, the parts to be nested are required to   show   some   ‘dynamic   behaviour’…The  nesting  algorithm  is  based  on  the  notion  that  nesting  speed can be  increased at the cost of bounding volume accuracy. The algorithm starts by approximating the  parts  with  bounding  spheres  but  gradually  switches  to more tightly fitting bounding volumes. This approach results in fast, yet low quality, nests. The quality of this nest will increase as time progresses.”) Lutters: Section 5.2, Page 30, first column “Determine  Available  Nesting  Time/Level” (“The  next  step  is  to  determine  if  the  available  nesting  time,  which  has  been  specified  at  the  beginning,  has  expired  or  that  the desired nesting level has been obtained. If this is the case,  the  obtained  nest  is  sent  to  the  'Export  Nest  to  Machine'   procedure   where   it   is   prepared   for   Lutters: Section 5.2, Page 30, first column “Export Nest to Machine” (“In this step, the obtained nest is prepared  for actual production.  The bounding volumes are exchanged with the real STLs, the bin is sliced and tool paths are created. Finally, the data is sent to the printing machine and the parts are manufactured.”) Lutters: Section 6.1, Page 30, “Orientation” (“Because  of  the  fact  that  the  orientation  algorithm  uses    a    multi-criteria    hybrid    approach,    different    compromises  between  the  preferred  nesting  orientation  (w1)  and  surface  quality  (w2,  or  1  -  w1)  will  lead  to  different orientations.”) [The nesting performed in FIG. 5 to optimize of the nesting of the parts by considering the different bounding volumes of FIG. 4 and different orientations reads on “implement… an optimization operation with variously positioned and oriented versions of the parts to determine whether there is an arrangement of the parts fitting jointly”.  The different bounding volumes of FIG. 4 that are used in the process read on “using a respective set of the descriptors”.]
Although Lutters refers to k-dop, which is a bounding volume for a set of objects is a closed volume that completely contains the union of the objects in the set, Lutters does not expressly teach that such k-dop provides “certain thermal decoupling spaces between the parts”.  However, Hummeler further teaches:
implement, using a respective set of the descriptors, an optimization operation with variously positioned and oriented versions of the parts to determine whether there is an arrangement of the parts that results in the parts fitting jointly within the build volume while providing certain thermal decoupling spaces between the parts.  Hummeler: Paragraphs [0022] and [0085] and FIG. 2 [As described in claim 13] [As shown in FIG. 2, the bounding volume of the object or the space defined at point 320 to avoid an overlap reads on “while providing certain thermal decoupling spaces between the parts”.]
The motivation to combine Lutters and Hummeler, which teach the features of the present claim, as submitted in independent claim 13, is incorporated herein.

Claims 8, 9, 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lutters in view of Hummeler and further in view of Claes (US Patent Publication No. 2017/0252978 A1) (“Claes”).
Regarding dependent claim 8, this claim incorporates the rejection of claim 7. Lutters does not expressly teach “generating, for each of the parts, third level descriptions for the parts, wherein each of the third level descriptions is a description of a smoothed version of a computer aided design of a respective part; and in response to a determination that the arrangement using the second level descriptions has not been determined, determining, using the third level descriptions, whether there is an arrangement of the parts that results in the parts fitting concurrently within the build envelope while providing the certain thermal decoupling spaces between the parts”.  However, Hummeler teaches:
The method according to claim 7, further comprising: 
…
in response to a determination that the arrangement using the second level descriptions has not been determined, determining, using the third level descriptions, whether there is an arrangement of the parts that results in the parts fitting concurrently within the build envelope while providing certain thermal decoupling spaces between the parts.  Hummeler: Paragraphs [0022] and [0085] and FIG. 2 [As described in claim 7] [As shown in FIG. 2, the bounding volume of the object or the space defined at point 320 to avoid an overlap reads on “while providing certain thermal decoupling spaces between the parts”.]
The motivation to combine Lutters and Hummeler, which teach the features of the present claim, as submitted in independent claim 7, is incorporated herein.
Lutters and Hummeler do not expressly teach “generating, for each of the parts, third level descriptions for the parts, wherein each of the third level descriptions is a description of a smoothed version of a computer aided design of a respective part; and in response to a determination that the arrangement using the second level descriptions has not been determined, determining, using the third level descriptions, whether there is an arrangement of the parts that results in the parts fitting concurrently within the build envelope”.  However, Claes describes methods and apparatuses for distributing slice area of objects more uniformly to optimize the build process of additive manufacturing techniques. Claes teaches:
generating, for each of the parts, third level descriptions for the parts, wherein each of the third level descriptions is a description of a smoothed version of a computer aided design of a respective part; and Claes: Paragraph [0030] (“Whether printing one 3D object or multiple 3D objects, the overall 3D design to be printed (i.e., the design being the one or more 3D objects to be printed arranged in 3D as they are to be printed by the additive manufacturing apparatus) is stored or represented as a digital 3D representation (e.g., CAD, STL, etc.) of the overall design. The 3D representation of the overall design is divided into layers or slices, where each slice represents a single layer to be printed at a time using the additive manufacturing apparatus.”) Claes: Paragraph [0031] (“For example, the design can be considered as sitting in a 3D space defined by an x-axis, a y-axis, and a z-axis... As discussed above, it may be desirable to reduce the variation in the slice area between slices of a design. Accordingly, apparatuses and Claes: Paragraph [0040] (“At a block 330, the slice area distribution and/or other aspects of the 3D design may be measured against one or more quality metrics by the computing device.”) Claes: Paragraph [0041] (“In some embodiments, the quality metrics may be or be based on one or more of the following parameters: … smoothness… of a curve as defined by a graphical representation of the slice area distribution.”) Claes: Paragraph [0043] (“In another example, as shown in FIG. 9, a curve of the slice area distribution with a smoother curve as shown by line 910 is preferred over a curve with a large changes or jumps in slice area distribution between adjacent heights as shown by line 920.”) [The 3D CAD representation of each slice of each object to be measured against a quality metric that includes smoothness reads on “generating, for each of the parts, third level descriptions for the parts”.  The smoothness of the 3D CAD representation of each slice of each object reads on “a smoothed version of a computer aided design of a respective part”.]
in response to a determination that the arrangement using the second level descriptions has not been determined, Claes: Paragraph [0036] (“At a block 305, the overall volume of the object(s) to be part of the 3D design is calculated, including all (if more than one) 3D objects of the design.”) Claes: Paragraph [0046] (“In some embodiments, where the actual height for printing is adjustable, the quality metric may be the overall height of the 3D design. In some such embodiments, it may be desirable to minimize the overall height of the 3D design.”) Claes: Paragraph [0048] (“…the overall height of the 3D design may each need to be below a certain respective value or respective threshold level.”) Claes: Claim 10 (“…determining if a height of the 3D design meets a threshold value; and adjusting the 3D design if the height does not meet the threshold value.”) [Determining that the height of the 3D design including the overall volume does not meet a threshold value reads on “in response to a determination that the arrangement using the second level descriptions has not been determined”.]
determining, using the third level descriptions, whether there is an arrangement of the parts that results in the parts fitting concurrently within the build envelope ... Claes: Paragraphs [0030], [0031], [0040], [0041], and [0043] [As described above.]  Claes: Paragraph [0029] (“The multiple 3D objects may be nested in 3D in the total volume that the additive manufacturing apparatus can print. This means that the multiple 3D objects are placed in the total volume in a manner that they all fit in the total volume.”) Claes: Paragraph [0047] (“Accordingly, at the block 330, it is determined if the slice area distribution and/or other aspects of the 3D design meets certain criteria (e.g., one or more criteria) based on the one or more quality metrics.”) Claes: Paragraph [0049] (“For example, as discussed with respect to block 335, if the slice area distribution and/or other aspects of the 3D design does not meet the criteria based on the one or more quality metrics, the object(s) may be rearranged to generate a new 3D design with a new slice area distribution and/or other aspects.”) [As part of the determination of whether the 3D design aspects meet certain criteria, the determination of whether the slice area meets the quality metrics, which includes smoothness, in a manner that all nested object fit in the total volume reads on “determining, using the third level descriptions, whether there is an arrangement of the parts that results in the parts fitting concurrently within the build envelope”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Lutters, Hummeler, and Claes before them, to include in the method of Lutters and Hummeler “generating, for each of the parts, third level descriptions for the parts, wherein each of the third level descriptions is a Claes because the references are in the same field of endeavor as the claimed invention and they are focused on producing three-dimensional objects.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would provide a better distributing slice area of objects between layers for improved building of the objects using additive manufacturing techniques. Claes Paragraph [0004]  Incorporating the process of Claes, by considering the quality metrics of each slice of each object to be printed, into the configurations of Lutters and Hummeler would provide an improvement of one or more measured quality metrics for the slice area distribution and/or other aspects of the current 3D design (e.g., with the object(s) in a current position/orientation) or provide an improvement of the overall quality metric over the one or more measured quality metrics or the overall quality metric of the slice area distribution. Claes Paragraph [0049]  
Regarding dependent claim 9, this claim incorporates the rejection of claim 8. Lutters does not expressly teach, “generating, for each of the parts, fourth level descriptions for the parts, wherein each of the fourth level descriptions is a description of an original computer aided design of a respective part; and in response to a determination that the arrangement using the third level descriptions has not been determined, determining, using the fourth level descriptions, whether there is an arrangement of the parts that results in the parts fitting concurrently within the build envelope while providing the certain thermal decoupling spaces between the parts”.  However, Hummeler further teaches:
The method according to claim 8, further comprising: 
…
in response to a determination that the arrangement using the third level descriptions has not been determined, determining, using the fourth level descriptions, whether there is an arrangement of the parts that results in the parts fitting concurrently within the build envelope while providing the certain thermal decoupling spaces between the parts. Hummeler: Paragraphs [0022] and [0085] and FIG. 2 [As described in claim 7] [As shown in FIG. 2, the bounding volume of the object or the space defined at point 320 to avoid an overlap reads on “while providing certain thermal decoupling spaces between the parts”.]
The motivation to combine Lutters and Hummeler, which teach the features of the present claim, as submitted in independent claim 7, is incorporated herein.
Lutters and Hummeler do not expressly teach “generating, for each of the parts, fourth level descriptions for the parts, wherein each of the fourth level descriptions is a description of an original computer aided design of a respective part; and in response to a determination that the arrangement using the third level descriptions has not been determined, determining, using the fourth level descriptions, whether there is an arrangement of the parts that results in the parts fitting concurrently within the build envelope”.  However, Claes describes methods and apparatuses for distributing slice area of objects more uniformly to optimize the build process of additive manufacturing techniques. Claes teaches:
generating, for each of the parts, fourth level descriptions for the parts, wherein each of the fourth level descriptions is a description of an original computer aided design of a respective part; and Claes: Paragraphs [0030], [0031], and [0040] [As described in claim 8.] Claes: Paragraph [0036] (“At a block 305, the overall volume of the object(s) to be part of the  Claes: Paragraph [0038] (“At a block 315, objects or parts of objects, including non-fixed objects or parts of objects and fixed objects or parts of objects to be part of the 3D design, if any, are appropriately positioned in a digital 3D representation of the actual print volume to form a 3D design... Fixed objects include any objects or parts of objects that due to space constraints, design constraints (e.g., large flat surfaces may need to be parallel to the platform of the additive manufacturing apparatus, some parts are fixed to other parts and cannot be repositioned, etc.), and/or other factors are required to occupy a particular portion of the volume of the 3D space within which the 3D design is to be printed.”) [The 3D CAD representation of the parts of the objects to be part of the 3D design reads on “generating, for each of the parts, fourth level descriptions for the parts”. The determined overall volume of the objects of the 3D design read on “each of the fourth level descriptions is a description of an original computer aided design of a respective part”.]
in response to a determination that the arrangement using the third level descriptions has not been determined, Claes: Paragraph [0049] (“For example, as discussed with respect to block 335, if the slice area distribution and/or other aspects of the 3D design does not meet the criteria based on the one or more quality metrics, the object(s) may be rearranged to generate a new 3D design with a new slice area distribution and/or other aspects.”) [In response to the 3D design including smoothness not meeting the criteria reads on “in response to a determination that the arrangement using the third level descriptions has not been determined”.] determining, using the fourth level descriptions, whether there is an arrangement of the parts that results in the parts fitting concurrently within the build envelope ... Claes: Paragraphs [0040], [0041], and [0047] [As described in claim 8.] Claes: Paragraph [0048] (“In [The determination that the 3D design meets certain criteria, the 3D design selected as the 3D design for printing reads on “determining, using the fourth level descriptions, whether there is an arrangement of the parts that results in the parts fitting concurrently within the build envelope”.]
The motivation to combine Lutters, Hummeler, and Claes which teach the features of the present claim, as submitted in claim 8, is incorporated herein.
Regarding dependent claim 10, this claim incorporates the rejection of claim 9. Lutters further teaches:
The method according to claim 9, further comprising: 
in response to a determination that the arrangement using the first level descriptions has been determined, instructing the 3D fabricating device to fabricate the parts based upon the arrangement determined using the first level descriptions; Lutters: Section 5.2, Page 29, first column “Implementation” (“Figure 4 displays a part that is approximated with a sphere, AABB, oriented  bounding box (OBB), k-dop and a convex hull.  The tightness and complexity of the fit increases from left to right...”) Lutters: Section 5.2, Page 30, first column “Next Level Bounding Volume” (“Bounding volume refinement can continue until the  bounding  volume  is  approximately  equal  to  the  actual volume of the part.”) Lutters: Section 5.2, Page 30, first column “Export Nest to Machine” (“In this step, the obtained nest is prepared  for actual production.  The bounding volumes are exchanged with the real STLs, the bin is sliced and tool paths are created. Finally, the data is sent to the printing machine Lutters: Section 6.2, Page 30, second column, “Next Level Bounding Volume” (“The spheres are replaced with the next level bounding volume, which are OBBs…After the transition, the obtained bin configuration is allowed to settle to a new equilibrium.”) Lutters: Section 6.2, Page 30, second column “Export Nest to Machine” (“Once  the  desired  nesting  level  has  been  obtained  …,  the  bin  is  prepared  for  manufacturing.  This  means that the current bounding volumes are exchanged with  the  actual  STL's,  slices  and  tool  paths  must  be  created  and  the  data  must  be  uploaded  to  the  printer.”) [The determining that the desired nesting level has been obtained at OBB reads on “in response to a determination that the arrangement using the first level descriptions has been determined”.  The printing machine to print at the desired nesting level including the OBB reads on “the 3D fabricating device”.]
in response to a determination that the arrangement using the second level descriptions has been determined, instructing the 3D fabricating device to fabricate the parts based upon the arrangement determined using the second level descriptions;… Lutters: Section 5.2, Page 29, first column “Implementation”; Section 5.2, Page 30, first column “Next Level Bounding Volume”; Section 5.2, Page 30, first column “Export Nest to Machine”; Section 6.2, Page 30, second column, “Next Level Bounding Volume”; and Section 6.2, Page 30, second column “Export Nest to Machine” [As described above.] [The determining that the desired nesting level has been obtained as the convex hull reads on “in response to a determination that the arrangement using the second level descriptions has been determined”.  The printing machine to print at the desired nesting level including the convex hull reads on “the 3D fabricating device”.]
Lutters and Hummeler do not expressly teach “in response to a determination that the arrangement using the third level descriptions has been determined, instructing the 3D fabricating device to fabricate the parts based upon the arrangement determined using the third level descriptions; and in response to a determination that the arrangement using the fourth level descriptions has been determined, instructing the 3D fabricating device to fabricate the parts based upon the arrangement determined using the fourth level descriptions”.  However, Claes teaches:
in response to a determination that the arrangement using the third level descriptions has been determined, instructing the 3D fabricating device to fabricate the parts based upon the arrangement determined using the third level descriptions; and Claes: Paragraphs [0030], [0031], [0040], [0041], [0043], [0029], and [0047] [As described in claim 8.] Claes: Paragraph [0048] (“In embodiments where the criteria comprises one or more thresholds, if the one or more quality metrics and/or overall quality metric of the slice area distribution and/or other aspects of a 3D design satisfy the criteria, the 3D design is selected as the 3D design for printing and the process 300 moves to a block 345.”) Claes: Paragraph [0049] (“If the slice area distribution and/or other aspects of the current 3D design has an improved quality metric over the previous 3D design, then the current 3D design is selected as the current 3D design.”) Claes: Paragraph [0056] (“At a block 345, the 3D design is finalized and sent for manufactured to an additive manufacturing device. At a block 350, the 3D design is manufactured using an additive manufacturing device.”) [The selecting of the 3D design satisfying the criteria based on the quality metrics, which includes the smoothness, to then be finalized and manufactured reads on “in response to a determination that the arrangement using the third level descriptions has been determined”.  The sending of the 3D design to the additive manufacturing device to manufacture the 3D design finalized based on the quality metrics including smoothness reads on “instructing the 3D fabricating device to fabricate the parts based upon the arrangement determined using the third level descriptions”.] 
in response to a determination that the arrangement using the fourth level descriptions has been determined, instructing the 3D fabricating device to fabricate the parts based upon the arrangement determined using the fourth level descriptions. Claes: Paragraphs [0036] and [0038] [As described in claim 9.] Claes: Paragraphs [0048], [0049], and [0056] [As described above.] [The 3D design reads on “in response to a determination that the arrangement using the fourth level descriptions has been determined”.  The sending of the 3D design to the additive manufacturing device to manufacture the 3D design finalized based on the new 3D design reads on “instructing the 3D fabricating device to fabricate the parts based upon the arrangement determined using the fourth level descriptions”.] 
The motivation to combine Lutters, Hummeler, and Claes which teach the features of the present claim, as submitted in claim 8, is incorporated herein.
Regarding dependent claim 12, this claim incorporates the rejection of claim 9. Lutters further teaches:
The method according to claim 9, 
wherein determining whether there is an arrangement of the parts that results in the parts fitting concurrently within the build envelope while providing the certain decoupling spaces between the parts using the first level descriptions, the second level descriptions, the third level descriptions, or the fourth level descriptions comprises Lutters: Section 5.2, Page 29, first column, “Implementation”; Section 5.2, Page 29, second column, “Alternative Nesting Procedure”; Section 5.2, Page 29, first column “Determine Nesting [As described and explained in independent claim 7.]
implementing an optimization operation with variously positioned and oriented versions of the parts to determine the arrangements of the parts using the first level descriptions, the second level descriptions, the third level descriptions, or the fourth level descriptions.  Lutters: Abstract (“…optimize  the  filling  degree  of  the  production batches.  This  publication  proposes  an  algorithm  for  the  3D  nesting  of  complex  shaped  objects.  The  algorithm  starts  with  the  determination of the preferred orientation of a part…”)   Lutters: Section 5.2, Page 29, first column, “Implementation” (“In  order  to  adequately  implement  the  ‘Brazil  Nut  Effect’ for the nesting of complex shapes in 3D bins for layered manufacturing, the parts to be nested are required to   show   some   ‘dynamic   behaviour’…The  nesting  algorithm  is  based  on  the  notion  that  nesting  speed can be  increased at the cost of bounding volume accuracy. The algorithm starts by approximating the  parts  with  bounding  spheres  but  gradually  switches  to more tightly fitting bounding volumes. This approach results in fast, yet low quality, nests. The quality of this nest will increase as time progresses.”) Lutters: Section 5.2, Page 30, first column “Determine  Available  Nesting  Time/Level” (“The  next  step  is  to  determine  if  the  available  nesting  time,  which  has  been  specified  at  the  beginning,  has  expired  or  that  the desired nesting level has been obtained. If this is the case,  the  obtained  nest  is  sent  to  the  'Export  Nest  to  Machine'   procedure   where   it   is   prepared   for   actual   production. Otherwise the nest is sent to the 'Next Level Bounding Volume' procedure.”) Lutters: Section 5.2, Page 30, first column “Export Nest to Machine” (“In this step, the obtained nest is prepared  for actual production.  The bounding volumes are exchanged with the real STLs, the bin is sliced and tool paths are created. Finally, the data is sent to the printing machine Lutters: Section 6.1, Page 30, “Orientation” (“Because  of  the  fact  that  the  orientation  algorithm  uses    a    multi-criteria    hybrid    approach,    different    compromises  between  the  preferred  nesting  orientation  (w1)  and  surface  quality  (w2,  or  1  -  w1)  will  lead  to  different orientations.”) [The nesting performed in FIG. 5 to optimize of the nesting of the parts by considering the different bounding volumes of FIG. 4 and different orientations reads on “implementing an optimization operation with variously positioned and oriented versions of the parts to determine the arrangements of the parts using the first level descriptions, the second level descriptions, the third level descriptions, or the fourth level descriptions”.]
Regarding dependent claim 14, this claim incorporates the rejection of claim 13. Lutters further teaches:
The non-transitory computer readable storage medium according to claim 13, 
wherein the plurality of descriptions includes first level descriptors, second level descriptors, … wherein the first level descriptors are cuboid bounding boxes of respective parts, the second level descriptors are ellipsoid convex hulls of respective parts, …Lutters: Section 5.2, Page 29, first column, “Implementation” [As described in claim 13.] [The AABB or OBB reads on “first level descriptors” and the convex hull reads on “second level descriptors”.]
Lutters and Hummeler do not expressly teach “third level descriptors, and fourth level descriptors,… the third level descriptors are smoothed versions of computer aided designs of respective parts, and the fourth level descriptors are computer aided designs of respective parts”.  However, Claes describes methods and apparatuses for distributing slice area of objects more uniformly to optimize the build process of additive manufacturing techniques. Claes teaches:
 third level descriptors, and fourth level descriptors, wherein the first level descriptors are cuboid bounding boxes of respective parts, the second level descriptors are ellipsoid convex hulls of respective parts, the third level descriptors are smoothed versions of computer aided designs of respective parts, and the fourth level descriptors are computer aided designs of respective parts.  Claes: Paragraph [0030] (“Whether printing one 3D object or multiple 3D objects, the overall 3D design to be printed (i.e., the design being the one or more 3D objects to be printed arranged in 3D as they are to be printed by the additive manufacturing apparatus) is stored or represented as a digital 3D representation (e.g., CAD, STL, etc.) of the overall design. The 3D representation of the overall design is divided into layers or slices, where each slice represents a single layer to be printed at a time using the additive manufacturing apparatus.”) Claes: Paragraph [0031] (“For example, the design can be considered as sitting in a 3D space defined by an x-axis, a y-axis, and a z-axis... As discussed above, it may be desirable to reduce the variation in the slice area between slices of a design. Accordingly, apparatuses and methods for more uniformly distributing slice area between slices of a design are described herein.”) Claes: Paragraph [0040] (“At a block 330, the slice area distribution and/or other aspects of the 3D design may be measured against one or more quality metrics by the computing device.”) Claes: Paragraph [0041] (“In some embodiments, the quality metrics may be or be based on one or more of the following parameters: … smoothness… of a curve as defined by a graphical representation of the slice area distribution.”) Claes: Paragraph [0043] (“In another example, as shown in FIG. 9, a curve of the slice area distribution with a smoother curve as shown by line 910 is preferred over a curve with a large changes or jumps in slice area distribution between adjacent heights as shown by line 920.”) Claes: Paragraph [0036] (“At a  Claes: Paragraph [0038] (“At a block 315, objects or parts of objects, including non-fixed objects or parts of objects and fixed objects or parts of objects to be part of the 3D design, if any, are appropriately positioned in a digital 3D representation of the actual print volume to form a 3D design... Fixed objects include any objects or parts of objects that due to space constraints, design constraints (e.g., large flat surfaces may need to be parallel to the platform of the additive manufacturing apparatus, some parts are fixed to other parts and cannot be repositioned, etc.), and/or other factors are required to occupy a particular portion of the volume of the 3D space within which the 3D design is to be printed.”) [The 3D CAD representation of each slice of each object to be measured against a quality metric that includes smoothness reads on “third level descriptors”.  The smoothness of the 3D CAD representation of each slice of each object reads on “the third level descriptors are smoothed versions of computer aided designs of respective parts”. The 3D CAD representation of the parts of the objects to be part of the 3D design reads on “fourth level descriptors”. The determined overall volume of the objects of the 3D design read on “the fourth level descriptors are computer aided designs of respective parts”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Lutters, Hummeler, and Claes before them, to include in the method of Lutters and Hummeler “third level descriptors, and fourth level descriptors,… the third level descriptors are smoothed versions of computer aided designs of respective parts, and the fourth level descriptors are computer aided designs of respective parts” as taught in Claes because the references are in the same field of endeavor as the claimed invention and they are focused on producing three-dimensional objects.
Claes Paragraph [0004]  Incorporating the process of Claes, by considering the quality metrics of each slice of each object to be printed, into the configurations of Lutters and Hummeler would provide an improvement of one or more measured quality metrics for the slice area distribution and/or other aspects of the current 3D design (e.g., with the object(s) in a current position/orientation) or provide an improvement of the overall quality metric over the one or more measured quality metrics or the overall quality metric of the slice area distribution. Claes Paragraph [0049]  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lutters in view of Hummeler and Claes, and further in view of Griffith et al. (US Patent Publication No. 2014/0081603 A1) (“Griffith”).
Regarding dependent claim 11, this claim incorporates the rejection of claim 9. Lutters does not expressly teach, “in response to a determination that the arrangement using the fourth level descriptions has not been determined, identifying a part of the plurality of parts to be removed from fitting concurrently in the build envelope; and removing the identified part from being included in the concurrent fitting of the parts in the build envelope to reduce a number of parts to be fabricated in the build envelope; and determining, using the first level descriptions, whether an arrangement of the reduced number of parts results in the reduced number of parts fitting concurrently within the build envelope while providing the certain thermal decoupling spaces between the reduced number of parts”. However, Hummeler teaches:
The method according to claim 9, further comprising: 
…
determining, using the first level descriptions, whether an arrangement of the reduced number of parts results in the reduced number of parts fitting concurrently within the build envelope while providing the certain thermal decoupling spaces between the parts. Hummeler: Paragraphs [0022] and [0085] and FIG. 2 [As described in claim 7] [As shown in FIG. 2, the bounding volume of the object or the space defined at point 320 to avoid an overlap reads on “while providing certain thermal decoupling spaces between the parts”.]
The motivation to combine Lutters and Hummeler, which teach the features of the present claim, as submitted in independent claim 7, is incorporated herein.
Lutters, Hummeler, and Claes do not expressly teach “in response to a determination that the arrangement using the fourth level descriptions has not been determined, identifying a part of the plurality of parts to be removed from fitting concurrently in the build envelope; and removing the identified part from being included in the concurrent fitting of the parts in the build envelope to reduce a number of parts to be fabricated in the build envelope; and determining, using the first level descriptions, whether an arrangement of the reduced number of parts results in the reduced number of parts fitting concurrently within the build envelope”.  However, Griffith describes methods and apparatuses for nesting parts in 3D volumes. Griffith teaches:
in response to a determination that the arrangement using the fourth level descriptions has not been determined, identifying a part of the plurality of parts to be removed from fitting concurrently in the build envelope; and Griffith: Paragraph [0018] (“Once the shapes of parts are simplified, the nesting application may drop the parts 110, beginning from random locations at the top 117 of the sheet 116. Parts 110 may be dropped in a given order to improve packing. For example, experience has shown that alternatively dropping Griffith: Paragraph [0024] (“Although discussed above primarily with respect to a rectangular sheet 116, … 3D volumes of any size and shape may be used instead. For example, the rigid body simulation may drop parts into a 3D volume where parts are being printed from a 3D block of material, as opposed to a 2D sheet of material.”) [The shape of the parts reads on “the fourth level descriptions”.  The process determining the one piece (or part) that no longer fit onto the sheet 116 (FIG. 1B) reads on “identifying a part of the plurality of parts to be removed from fitting concurrently in the build envelope”.]
removing the identified part from being included in the concurrent fitting of the parts in the build envelope to reduce a number of parts to be fabricated in the build envelope; and Griffith: Paragraph [0018] [As described above.] [The one piece or part that is determined to no longer fit onto the sheet 116 and dropped onto another sheet “removing the identified part from being included in the concurrent fitting of the parts in the build envelope”.]
determining, using the first level descriptions, whether an arrangement of the reduced number of parts results in the reduced number of parts fitting concurrently within the build envelope while providing the certain thermal decoupling spaces between the reduced number of parts. Griffith: Paragraph [0017] (“As shown, the shape of part 110i is simplified to shape 115i... The simplified shape 115i may further be decomposed into a union of convex pieces so that rigid body simulation may use efficient collision detection algorithms which require … polyhedral, where the parts are 3D).”) Griffith: Paragraphs [0018] and [0024] [As described above.] Griffith: Paragraph [0032] (“Experience has shown that alternating between large and small parts is an effective approach for tightly packing parts…For example, 3D printers often have a preferential corner from which printing begins. In such a case, gravity may originate from the preferential corner. In one embodiment, the nesting application may perform the rigid body simulation of drops according to FIG. 4, discussed below... Advantageously, the rigid body simulation is a relatively computationally inexpensive operation to perform. As a result, a reasonably tight packing of the parts in the sheet/volume may be quickly obtained.”) [The pieces or parts being polyhedral read on “using the first level descriptions”.  Determining by experience that dropping the parts by alternating between large and small parts to produce a tight packing and determining the one piece (or part) that no longer fits onto the sheet 116 (FIG. 1B) during the dropping of the parts reads on “determining… whether an arrangement of the reduced number of parts results in the reduced number of parts fitting concurrently within the build envelope”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Lutters, Hummeler, Claes, and Griffith before them, to include in the process of Lutters, Hummeler, and Claes “in response Griffith because the references are in the same field of endeavor as the claimed invention and they are focused on producing three-dimensional objects.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would permit parts to be arranged on a material so as to make effective use of the material in 3D printing or manufacturing. Further, a rigid body simulation is a relatively computationally inexpensive to perform, so nesting operations may be performed quickly. Griffith Paragraph [0048]  Including the dropping of parts as taught in Griffith would improve the packing density of the parts within the 3D volume. Griffith Paragraph [0035]  
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2018/0024517 A1 to Halperin describes methods split received part models into model batches, and repeatedly, set consecutive model batches into printing space(s) that are being gradually filled, by defining, for each part model in the model batch, a roadmap with respect to the occupied space and a set of positioning rules, and independently from the other part models in the model batch, and optimizing, in parallel for the part models in the model batch, a part positioning scheme for the model batch parts.
US Patent Publication No. 2015/0293525 A1 to Yamamoto et al. describes an assembling workability evaluation computing apparatus that evaluates assemblability and workability of assembling work which sequentially assembles a plurality of parts constituting an assembly is configured including an information obtaining unit that extracts information on attributes of each of a plurality of parts, locations of the parts, and adjoining relations with other parts from a 3D CAD model obtained from CAD.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/ALICIA M. CHOI/Patent Examiner, Art Unit 2117